Broyles, C. J.
1. In view of the counter-showing submitted by the State, the court did not abuse its discretion in overruling the ground of the motion for new trial based on alleged newly discovered evidence.
2. The defendant was convicted of burglary.. The corpus delicti was sufficiently shown. A witness for the State testified, without objection, that the defendant, after his arrest, told him that he (the defendant) and another negro entered the store in question by crawling through the skylight on the roof, and that their intention was to steal money which they believed to be in the store. The evidence also authorized the jury to find that the skylight was closed, and that the defendant or his accomplice removed the glass therefrom and then crawled through the hole into the store. The verdict was authorized by the evidence; and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.